 Case 3:18-cv-00183-JPG Document 44 Filed 03/19/19 Page 1 of 3 Page ID #267




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

RYAN REISS and                                  )
SHAWN REISS,                                    )
    Plaintiffs,                                 )
vs.                                             )      Case No. 3:18-cv-183
                                                )
LIFE INSURANCE COMPANY OF                       )
NORTH AMERICA, a CIGNA Company,                 )
QUEST DIAGNOSTICS, INC. and                     )
EMMITT TINER,                                   )
      Defendants.                               )

                                    STATUS REPORT

       COME NOW the Plaintiffs, Ryan Reiss and Shawn Reiss, by and through their

attorney, James Richard Myers of Law Group of Illinois Ltd., and for this, their Status

Report to the Court, state as follows:

1.     By Order entered August 1, 2018, this Court stayed these proceedings until the

final death certificate indicating the manner of death of the decedent, Brenda Sue Reiss,

is issued.

2.     Also by Order entered August 1, 2018, this Court ordered the Plaintiffs to file a

status report every 120 days on the status of the issuance of a final death certificate

indicating the manner of death of the decedent, Brenda Sue Reiss. The last such report

was filed on November 26, 2018.

3.     Plaintiffs’ counsel has recently been in contact with the coroner of Effingham

County, Illinois, and has been advised that no such final death certificate indicating the

manner of death of the decedent, Brenda Sue Reiss, has been issued.
 Case 3:18-cv-00183-JPG Document 44 Filed 03/19/19 Page 2 of 3 Page ID #268




4.      Plaintiffs’ counsel believes that the coroner of Effingham County, Illinois, will

notified them when a final death certificate indicating the manner of death of the

decedent, Brenda Sue Reiss, is issued. Nevertheless, counsel for the Plaintiffs has and

will continue to periodically check the status of the issuance of a final death certificate

indicating the manner of death of the decedent, Brenda Sue Reiss, with the coroner of

Effingham County, Illinois.

5.      In the event counsel for Plaintiffs learns that a final death certificate indicating the

manner of death of the decedent, Brenda Sue Reiss, has been issued, Plaintiffs will

immediately notify this Court. Absent the issuance of such a death certificate, Plaintiffs

will file another status report within 120 days.

                                                    Respectfully Submitted,

                                                    RYAN REISS and
                                                    SHAWN REISS

                                                      /s/ James Richard Myers
                                                    James Richard Myers



James Richard Myers
IL ARDC #06225705
Attorney for the Ryan Reiss and Shawn Reiss
Law Group of Illinois Ltd.
303 S. Seventh St., P.O. Box 399
Vandalia, IL 62471
Telephone: (618) 283-3034
Fax: (618) 283-3037
Email: myers@lawgroupltd.com
File #15966.86001




                                               2
 Case 3:18-cv-00183-JPG Document 44 Filed 03/19/19 Page 3 of 3 Page ID #269




                                 CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing Status Report was served upon
the parties of record electronically through the CM/ECF system on March 19, 2019,
including:

        James M. Brodzik
        Don R. Sampen
        Brian J. Riordan
        Daniel K. Ryan
        P.K. Johnson V

Under penalties of perjury as provided by law, the undersigned certifies that the
statements set forth in this Certificate of Service are true and correct.

                                                  /s/ James Richard Myers
                                                        James Richard Myers


James Richard Myers
IL ARDC #06225705
Attorney for the Ryan Reiss and Shawn Reiss
Law Group of Illinois Ltd.
303 S. Seventh St., P.O. Box 399
Vandalia, IL 62471
Telephone: (618) 283-3034
Fax: (618) 283-3037
Email: myers@lawgroupltd.com
File #15966.86001




                                              3
